OPINION OF THE COURT
Per Curiam.
Respondent Charlotte S. Eaton was admitted to the practice of law in the State of New York by the First Judicial Depart*33ment on April 17, 1989, under the name Charlotte Suzanne Eaton. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order disbarring respondent, pursuant to 22 NYCRR 603.4 (g), on the grounds that she has been suspended under 22 NYCRR 603.4 (e) and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension.
By order of this Court dated January 18, 1996 (218 AD2d 134), respondent was immediately suspended from the practice of law, pending the disposition of charges against her, pursuant to Judiciary Law § 90 (2) and 22 NYCRR 603.4 (e) (1) (i) and (iii). Respondent had previously been notified as follows: "please take further notice that pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice.” More than six months have elapsed since the date of this Court’s January 18, 1996 order suspending respondent and she has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement.
Accordingly, respondent should be disbarred pursuant to 22 NYCRR 603.4 (g).
Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ., concur.
Motion to disbar respondent is granted, and respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.